In re Imperial Fire and Casualty Insurance Company; — Defendant; Applying for *376Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. O, No. 548002; to the Court of Appeal, First Circuit, No. 2007 CW 0583.
Granted. The judgment of the trial court is reversed and Imperial’s motion for summary judgment is granted for the reasons assigned by the dissenting judge in the court of appeal. We also note this case is factually distinguishable from Duncan v. USAA Ins. Co., 06-0363 (La.11/29/06), 950 So.2d 544, because the Commissioner of Insurance’s regulations specifically allow omission of the policy number if it does not exist at the time UM waiver form is completed.
KNOLL, J., would deny.